Financial Structures Ltd. v UBS AG (2015 NY Slip Op 01173)





Financial Structures Ltd. v UBS AG


2015 NY Slip Op 01173


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


601159/08 14186A 14186

[*1] Financial Structures Limited, et al., Plaintiffs-Appellants,
vUBS AG, et al., Defendants-Respondents.


Denton US LLP, New York (Michael H. Barr of counsel), for appellants.
Paul Hastings LLP, New York (James R. Bliss of counsel), for respondents.

Judgment, Supreme Court, New York County (Saliann Scarpulla, J.), entered April 11, 2014, dismissing plaintiffs' complaint pursuant to an order, same court and Justice, entered April 9, 2014, which, insofar as appealed from as limited by the briefs, had granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Appeal from the aforesaid order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The alleged oral representation made by one of defendants' representatives to one of plaintiffs' representatives regarding defendants' management of the reference pools at issue is insufficient to raise a triable issue of fact as to the existence of a legally binding oral side agreement between the parties. The evidence, as a whole, including several written agreements between the sophisticated commercial parties documenting the terms of defendants' management obligations with no mention made of the alleged oral representation, demonstrates the lack of an oral agreement (see Zheng v City of New York, 19 NY3d 556, 575 [2012]).
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK